Exhibit 10.51

 
COMMON STOCK PURCHASE AGREEMENT
 
This Common Stock Purchase Agreement (the “Agreement”) is made as of February 8,
2008, by and between Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), and Green Hospital Supply, Inc., located at 3-20-8 Kasuga
Suita-City, Osaka 565-0853, Japan (“Purchaser”).
 
1.           Sale of Stock.  Subject to the terms and conditions of this
Agreement, the Company will issue and sell to Purchaser, and Purchaser agrees to
purchase from the Company, two million (2,000,000)  unregistered shares of the
Company’s Common Stock (the “Shares”) at a purchase price of US $6.00 per Share
for a total of US $12,000,000. (“Purchase Price”).
 
2.           Purchase.  The purchase and sale of the Shares under Section 1 of
this Agreement shall occur at a closing at the principal office of the Company
within 14 days of the execution of this Agreement by the parties.  At the
closing, the Company shall deliver the Shares into the account specified by
Purchaser, and Purchaser shall immediately deliver the Purchase Price therefor
to Company by wire transfer, or by alternate means agreed between the Parties. 　
 
3.           Limitations on Transfer.  Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with applicable
securities laws and regulations of applicable countries and stock exchanges.  It
is Purchaser's responsibility to familiarize itself with such laws and
regulations.
 
4          Company’s Representation. The Company hereby represents and warrants
to the Purchaser as follows:


(a)           The Company is duly organized and validly existing under the laws
of the State of Delaware and has all requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.


(b)           The Company has the right and power to enter into and perform its
obligations under this Agreement; has taken all necessary corporate actions
required to enter into and perform its obligations under this Agreement; and
this Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms.


(c)           The execution of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach of any of the terms
or provisions of, or constitute a default under, any agreement, or other
instrument to which the Company is a party or by which it is bound.


(d)           All consents, approvals, authorizations and other requirements
prescribed by any law, rule or regulation which must be obtained or satisfied by
the Company in order to permit the consummation of the transactions contemplated
by this Agreement have been, or will have been as of the Closing Date, obtained
and satisfied.


(e)                      The authorized capitalization of the Company consists
solely of 95,000,000 authorized shares of common stock, and 5,000,000 shares of
preferred stock.


(f)           The Shares have been duly and validly authorized and reserved for
issuance and, when issued and delivered,  will be duly and validly issued, fully
paid and non-assessable and will be owned by the Purchaser, free and clear of
liens, encumbrances, equities or claims.
 
 
1

--------------------------------------------------------------------------------

 
(g)            The Company’s latest audited financial statements as of and for
the year ended December 31, 2006, and latest un-audited financial statements as
of and for the quarter ended September  30, 2007 fairly represent the true
financial position of the Company in all material respects and in conformity
with generally accepted accounting principles applied on a consistent basis.


5.           Investment Representations.  In connection with the purchase of the
Shares, Purchaser represents to the Company the following:
 
(a)           The Company is a reporting company under the U.S. Securities
Exchange Act, and its various periodic reports and other SEC filings are
available for public inspection on the EDGAR system at www.sec.gov.  Purchaser
further acknowledges that Purchaser and Purchaser’s advisors have had the
opportunity to ask questions of and receive answers from the Company’s
management concerning this investment.  Purchaser is aware of the Company’s
business affairs and financial condition based on the said public available
information and the answers from the Company’s management (the “Information”)
and Purchaser and Purchaser’s advisors has evaluated the merits and risks of an
investment in the Company and decided to acquire the Shares based on such
Information.
 
(b)           Purchaser understands that the Shares have not been registered
under the U.S. Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.
 
 (c)           Purchaser understands that the Shares are “restricted securities”
within the meaning of applicable U.S. federal and state securities laws and
that, pursuant to these laws, Purchaser must hold the Shares indefinitely unless
they are registered with the U.S. Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available (e.g., Rule 144 or Regulation
S).  Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.
 
(d)           Purchaser is an "accredited investor," as defined in US Securities
Act Rule 501.
 
(e)           Purchaser has not entered into any agreement to pay commissions to
any persons with respect to the purchase or sale of the Shares, except
commissions for which Purchaser will be responsible.
 
(f)           Purchaser understands and acknowledges that no Japanese, German or
United States federal or state agency, governmental authority, regulatory body,
stock exchange or other entity has made any finding or determination as to the
merits of this investment, nor have any such agencies, governmental authorities,
regulatory bodies, stock exchanges or other entities made any recommendation or
endorsement with respect to the Shares.
 
(g)           Purchaser, in evaluating the merits of an investment in the
Shares, is not relying on the Company, its counsel, or any financial or other
advisor to the Company for an evaluation of the tax, legal or other consequences
of an investment in the Shares.
 
 
2

--------------------------------------------------------------------------------

 
(h)           Purchaser is purchasing the Shares for investment for its own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the U.S. Securities Act. 
 
6.           Legends.  The certificates overlying the Shares shall bear the
following legends:
 
"The shares of common stock of Cytori Therapeutics, Inc. represented hereby have
not been registered under the United States Securities Act of 1933, as amended
(the “Securities Act”).  These securities may not be offered, sold, pledged or
otherwise transferred (nor may exposure with respect to the shares otherwise be
hedged) except (A)(1) in an offshore transaction complying with Rule 903 or Rule
904 of Regulation S under the Securities Act, (2) pursuant to an exemption from
registration under the Securities Act provided by Rule 144 thereunder (if
available), or (3) pursuant to another valid exemption from registration under
the Securities Act (if available), and (B) in each case in accordance with all
applicable securities laws of the States of the United States.  No
representation can be made as to the availability of the exemption provided by
Rule 144 under the Securities Act for resales of the shares.
 
This certificate evidences and entitles the holder hereof to certain rights as
set forth in a Rights Agreement between Cytori Therapeutics, Inc. and
Computershare Trust Company, Inc., a Colorado corporation, as Rights Agent,
dated as of May 29, 2003, as amended (the "Rights Agreement"), the terms of
which are hereby incorporated herein by reference and a copy of which is on file
at the principal executive offices of Cytori Therapeutics, Inc. Under certain
circumstances, as set forth in the Rights Agreement, such rights will be
evidenced by separate certificates and will no longer be evidenced by this
certificate. Cytori Therapeutics, Inc. will mail to the holder of this
certificate a copy of the Rights Agreement without charge after receipt of a
written request therefor. Under certain circumstances set forth in the Rights
Agreement, rights issued to, or held by, any Person who is, was or becomes an
Acquiring Person or an Affiliate or Associate thereof (as defined in the Rights
Agreement) and certain related Persons, whether currently held by or on behalf
of such Person or by any subsequent holder, may become null and void."
 
7.           Registration.  The Company shall within 30 business days after
receipt of written request by Purchaser use reasonable efforts to, prepare and
file with the US Securities and Exchange Commission (the "Commission") a
Registration Statement covering the resale of the Shares for an offering to be
made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Shares on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the US Securities Act and the rules
promulgated thereunder).  The Company shall use its reasonable efforts to cause
the Registration Statement to be declared effective under the US Securities Act
within 60 business days after such filing. The Company shall keep such
Registration Statement continuously effective under the Securities Act for a
period of two years (the “Effectiveness Period”).
 
 
8.           Registration Procedures; Company’s Obligations.  In connection with
the obligation for the registration of the Shares above, the Company shall:　
 
 (a)           Furnish to the Purchaser a copy of the Registration Statement as
proposed to be filed.
 
 (b)           Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Shares for the Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; and (iii)
respond promptly to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto and promptly provide the
Purchaser true and complete copies of all correspondence from and to the
Commission relating to the Registration Statement.
 
 
3

--------------------------------------------------------------------------------

 
(c)           Notify the Purchaser (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed, (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement, and (C) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Shares or the initiation of
any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any State of the US, or the
initiation or threatening of any proceeding for such purpose; and (v) of the
occurrence of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
 (d)           Use its reasonable commercial efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of, (i) any order suspending the
effectiveness of the Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Shares for sale in
any State of the US, at the earliest practicable moment.
 
 (e)           If requested by the Purchaser, (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the Company reasonably agrees should be included therein,
and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
notification of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.
 
 (f)           Furnish to the Purchaser, without charge, at least one conformed
copy of the Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.
 
 (g)           Promptly deliver to the Purchaser, without charge, as many copies
of the Registration Statement, Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as Purchaser may
reasonably request; and the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the Purchaser in
connection with the offering and sale of the Shares covered by such Prospectus
and any amendment or supplement thereto. Should the Purchaser offer or sell the
Shares, such Purchaser agrees to comply with all applicable securities laws.
 
4

--------------------------------------------------------------------------------

 
 (h)           Use its reasonable commercial efforts to register or qualify or
cooperate with the selling Purchaser in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Shares for offer and sale under the securities or Blue Sky laws of each State of
the US as the Purchaser reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such States of the Shares covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject or subject
the Company to any tax in any such jurisdiction where it is not then so subject.
 
 (i)           Upon the occurrence of any event contemplated by Section 8(c)(v),
promptly prepare a supplement or amendment, including a post-effective
amendment, to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, neither the Registration Statement nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
 
 (j)           Use its reasonable efforts to cause all Shares to be listed on
any US national securities exchange (such as the NASDAQ Global Market), US
quotation system, or US over-the-counter bulletin board, if any, on which the
same securities issued by the Company are then listed.
 
 (k)           If (i) there is material non-public information regarding the
Company which the Company’s Board of Directors reasonably determines not to be
in the Company’s best interest to disclose and which the Company is not
otherwise required to disclose, or (ii) there is a significant business
opportunity (including, but not limited to, the acquisition or disposition of
assets (other than in the ordinary course of business) or any merger,
consolidation, tender offer or other similar transaction) available to the
Company which the Company’s Board of Directors reasonably determines not to be
in the Company’s best interest to disclose and which the Company would be
required to disclose under the Registration Statement, then the Company may
suspend effectiveness of the Registration Statement and suspend the sale of
Shares under the Registration Statement one time every three months or three
times in any twelve month period, provided that the Company may not suspend its
obligation for more than 60 days in the aggregate in any 12 month period.
 
9.           Registration Procedures; Purchaser’s Obligations.  In connection
with the registration of the Shares, the Purchaser shall:
 
(a)           (i) not sell any Shares under the Registration Statement until it
has received copies of the Prospectus as then amended or supplemented as
contemplated in Section 8(g) and the notice from the Company that such
Registration Statement and any post-effective amendments thereto have become
effective as contemplated by Section 8(c), (ii) comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Shares pursuant to the Registration Statement, and (iii) furnish
to the Company information regarding such Purchaser and the distribution of such
Shares as is required by law to be disclosed in the Registration Statement.
 
5

--------------------------------------------------------------------------------

 
(b)           upon receipt of a notice from the Company of the occurrence of any
event of the kind described in Section 8(c)(ii), 8(c)(iii), 8(c)(iv), 8(c)(v) or
8(k), forthwith discontinue disposition of such Shares under the Registration
Statement until the Purchaser’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement contemplated by Section 8(i),
or until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.
 
10.           Registration Expenses.


All reasonable fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by the Company whether or not
any Shares are sold pursuant to the Registration Statement.
 
11.           Indemnification.
 
(a)           Indemnification by the Company. The Company shall indemnify and
hold harmless Purchaser, its permitted assignees, officers, directors, agents,
brokers, investment advisors and employees, each person who controls Purchaser
or a permitted assignee (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling person, and the respective successors,
assigns, estate and personal representatives of each of the foregoing, to the
fullest extent permitted by applicable law, from and against any and all claims,
losses, damages, liabilities, penalties, judgments, costs (including, without
limitation, costs of investigation) and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, as
supplemented or amended, if applicable, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except (i) to the extent, but only to the extent, that
such untrue statements or omissions are based solely upon information regarding
the Purchaser furnished in writing to the Company by the Purchaser expressly for
use therein, or (ii) as a result of the failure of the Purchaser to deliver a
Prospectus, as amended or supplemented, to a purchaser in connection with an
offer or sale. The Company shall notify the Purchaser promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 11(ｂ)
hereof) and shall survive the transfer of the Shares by the Purchaser.
 
(b)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity pursuant to Section
11(a) hereunder (an “Indemnified Party”), such Indemnified Party promptly shall
notify the Person from whom indemnity is sought (the “Indemnifying Party) in
writing, and the Indemnifying Party shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.
 
6

--------------------------------------------------------------------------------

 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying
Party).  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not unreasonably be withheld, conditioned or delayed, effect any settlement of
any pending Proceeding in respect of which any Indemnified Party is a party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding.
 
All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 business
days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder or pursuant to applicable law).
 
 (c)           The indemnity agreement contained in this Section is in addition
to any liability that the Indemnifying Parties may have to the Indemnified
Parties.
 
12.           No Special Rights.  Nothing in this Agreement shall affect in any
manner whatsoever the right or power of the Company to negotiate, or to decline
to negotiate, any contractual relationship with Purchaser, nor the right or
power of Purchaser to negotiate, or to decline to negotiate, any contractual
relationship with the Company.
 
13.           Board Observer Seat.  So long as Purchaser continues to own all of
the Shares purchased hereunder or at least 10% of the Company’s outstanding
shares, the Company shall permit Purchaser to designate one representative
reasonably acceptable to the Company as a non-voting observer to the Board of
Directors. The Purchaser representative shall receive all notices, documents and
other information supplied to members of the Board of Directors. The Company
shall allow the representative to observe Board of Directors meetings by
telephone if they are unable to attend in person. The Purchaser representative
(and Purchaser) shall hold all information received thereby in strict
confidentiality, and shall sign a confidentiality agreement provided by the
Company requiring all information disclosed pursuant to the Board Observer Seat
to be held in complete confidence and trust. The Company reserves the right to
withhold certain information, and/or to exclude the Purchaser representative
from any meeting or portion thereof, if, in the judgment of the Board of
Directors the failure to do so might compromise the attorney-client privilege,
or potentially result in a conflict of interest situation.
 
7

--------------------------------------------------------------------------------

 
14.           Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.　
 
 (b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them with regard
to such subject matter.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
 (c)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by both of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of both of the parties hereto, and no ambiguity shall be construed in favor of
or against either one of the parties hereto.
 
 (d)           Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient when delivered personally or
sent and confirmed by fax or 48 hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.
 
 (e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 


 
[Signature Page Follows]

 
8

--------------------------------------------------------------------------------

 

The parties have executed this Common Stock Purchase Agreement as of the date
first set forth above.
 
COMPANY:
 
CYTORI THERAPEUTICS, INC.
 
By: /s/ Christopher J. Calhoun
 
Title: CEO
 
Address:
3020 Callan Road
San Diego, CA 92121
 
Fax:  US 858-458-0994
 
 
PURCHASER:
 
GREEN HOSPITAL SUPPLY, INC.
 
By: Kunishisa Furukawa
 
Title: President
 
Address:
3-20-8 Kasuga Suita-City
Osaka 565-0853, Japan





 
9

--------------------------------------------------------------------------------

 
